DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2008/0228278) in view of Walther (EP 2 143 398 A1).
Regarding claim 1, Lee discloses a reconstruction prosthesis (par 5 discloses a prosthetic module for a mandible bone), comprising: 
a plurality of prosthesis units (for example module A, 20 and/or module B, 40 as seen in figures 1-3 or the multiple modules of figure 5 discussed in par 38) connected in series (see figures 1-3 and 5-6), 
each of the plurality of prosthesis units comprising: a main part (the body 22 of Module A or the body 42 of Module B), having an abutment insertion opening (par 36 discloses that modules A/B can include ports or bores so that dentures or teeth can be fabricated on them, see figures 3 and 5)
Lee fails to disclose the main part including an accommodation space and a cushion structure, integrally formed with the main part and extends into the accommodation space from the abutment insertion opening, wherein the cushion structure defines an abutment mounting hole connected to the abutment insertion opening and is deformable with respect to the main part. 
Walther teaches a main part (implant body 10)  which includes an accommodation space (blind hole 13) and a cushion structure (intermediate element 14’’; which is disclosed as an elastic material, see par 15 of the translation) integrally formed with the main part  (par 18 discloses the intermediate layer can be attached to the inner wall of the blind hole 13 of the implant, where the elastic material can be injected into the conical surfaces resulting in an integral configuration with the implant) which extends into the accommodation space (13, see figure 3)  from an abutment insertion opening (open end area of the implant body 10 which has the grooved holes 21, see figure 3) wherein the cushion structure (14’’) defines an abutment mounting hole (center portion of 14’’ which holds the core area 14’)  connected to the abutment insertion opening (see figure 3) and is deformable with respect to the main part (in view of par 20 which discloses the intermediate element 14’’ being used as a protective layer between the core 14’ and the implant body 10 to prevent breakage or tearing of the implant when stresses occur, this is the result of the elastic material absorbing the forces and would deform in response) in a prosthetic (dental implant disclosed in par 3) for the purpose of providing protection against mechanical stresses which can result in breakage during use (par 5).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Lee to have the main part including an accommodation space and a cushion structure, integrally formed with the main part and extends into the accommodation space from the abutment insertion opening, wherein the cushion structure defines an abutment mounting hole connected to the abutment insertion opening and is deformable with respect to the main part as disclosed by Walther for the purpose of providing protection against mechanical stresses which can result in breakage during use.
Regarding claim 2, Lee/Walther disclose the claimed invention as set forth above in claim 1. Walther teaches the cushion structure (14’’) comprising a plurality of abutment engagement portions (grooves that correspond to annular beads 12 discussed in par 15 and figure 3), the plurality of abutment engagement portions are separated from each other and together define the abutment mounting hole (see figure 3), for the reason set forth above.
Regarding claim 11, Lee further discloses each of the plurality of prosthesis units (module A/B 20/40) further comprises a first engagement portion (tongue 26) and a second engagement portion (tongue in hole 44), the first engagement portion and the second engagement portion are a convex structure and a mating concave structure, (see figures 1 and 5) wherein the first engagement portion of one of the plurality of prosthesis units is detachably engaged with the second engagement portion of another one of the plurality of prosthesis units (par 31 discloses the tongue and the hole are able to fit into the bore in a compatible manner and par 34 discloses the connection between the tongue and hole to form a friction tight taper lock, meaning that the components can be attached in a desired configuration and this able to be detached) .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Walther as applied to claim 2 above, and further in view of Kim (US 2020/0315749).
Regarding claim 4, Lee/Walther disclose the claimed invention as set forth above in claim 2, but fails to disclose each of the plurality of abutment engagement portions has an inwardly protrusion located in the abutment mounting hole, and the inwardly protrusion has a guide slant located at a side of the inwardly protrusion facing the abutment insertion opening.
However, Kim teaches an abutment engagement potion (inner surface 140 with a first coupling part 150) with an inward protrusion (circular coupling recess 152) located in an abutment mounting hole (axial hole 112), and the inwardly protrusion (152) has a guide slant located at a side of the inwardly protrusion facing the abutment insertion opening (see figure 6 b, along inner surface 140 which has a slant above coupling part 170) for the purpose of preventing unintentional separation of the abutment from the implant (par 75).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee/Walther to have each of the plurality of abutment engagement portions has an inwardly protrusion located in the abutment mounting hole, and the inwardly protrusion has a guide slant located at a side of the inwardly protrusion facing the abutment insertion opening as disclosed by Kim for the purpose of preventing unintentional separation of the abutment from the implant.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Walther as applied to claim 1 above, and further in view of Goh et al (US 2019/0070006)
Regarding claim 12, Lee/Walther disclose the claimed invention as set forth above in claim 1, but fails to disclose the main part further has at least one reconstruction plate mounting hole configured to be fixed with a reconstruction plate which is configured to fix the plurality of prosthesis units together.
Goh teaches a main part (implant elements 100 and 100’) which has at least one reconstruction plate mounting hole (attachment holes 190/191 and 190’/191’, see figure 2) configured to be fixed with a reconstruction plate which is configured to fix the plurality of prosthesis units together (via implantation fixation plates 320a-d or 340, see figures 35-37) for the purpose of engaging the patient’s mandible to minimize the relative movement between the dental prosthetic and the mandible (par 191).  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify Lee/Walther to have the main part further has at least one reconstruction plate mounting hole configured to be fixed with a reconstruction plate which is configured to fix the plurality of prosthesis units together as disclosed by Goh for the purpose of engaging the patient’s mandible to minimize the relative movement between the dental prosthetic and the mandible.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Walther as applied to claim 1 above, and further in view of Manolidis (US 6,060,641).
Regarding claim 13, Lee/Walther disclose the claimed invention as set forth above in claim 1, but fails to disclose the main part further has at least one screw hole configured to be fixed with a connecting component which is configured to fix two of the plurality of prosthesis units to each other.
Manolidis teaches a main part (one of two clamping plates 84 connected to the anchor plate 60, see figure 1) which has at least one screw hole (assembly hole 87) configured to be fixed with a connecting component (releasable locking member 88) which is configured to fix two of the plurality of prosthesis units to each other (see figure 10). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee/Waltham  to have the main part further has at least one screw hole configured to be fixed with a connecting component which is configured to fix two of the plurality of prosthesis units to each other as disclosed by Manolidis for the purpose of providing a stable connection for the modular components of the reconstructive prosthetic. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772